Citation Nr: 0016098	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  95-41 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant







INTRODUCTION

The veteran served on active duty from June 1965 to June 
1969. 

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from a rating decision of the Phoenix, Arizona, 
Department of Veterans Affairs (VA), Regional Office (RO).  
The case was remanded by the Board in March 1999 and has now 
been returned for further appellate consideration.  


FINDINGS OF FACT

1.  The veteran had active service from November 1967 to 
September 1968 in the U.S. Coast Guard in the Republic of 
Vietnam and he participated in combat.  

2.  There is a clear diagnosis of PTSD and there is a medical 
nexus between the current PTSD diagnosis and inservice 
stressors.  

3.  There is no clear and convincing evidence to rebut the 
incurrence of PTSD in combat in Vietnam.  


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.304(d) and (f) (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations

Under 38 U.S.C.A. § 5107(a) a claimant has the burden of 
submitting evidence to justify a belief by a fair and 
impartial individual that the claim is well grounded.  A 
well grounded claim for service connection requires medical 
evidence of (1) a current disability; (2) medical or, in 
certain circumstances, lay evidence of incurrence or 
aggravation of a disease or injury in service; and (3) 
medical evidence of nexus between an in-service injury or 
disease and a current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  However, the disability does not have 
to be shown to have been present or diagnosed during 
service.  It need only be shown that there is a nexus 
between it and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  38 C.F.R. § 3.303(d); 
Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  

In Cohen v. Brown, 10 Vet. App. 128, 137 (1997), it was held 
that a well grounded claim for PTSD requires "medical 
evidence of a current disability; lay evidence (presumed to 
be credible for these purposes) of an in-service stressor; 
which in a PTSD case is the equivalent of in-service 
incurrence or aggravation; and medical evidence of a nexus 
between service and the current PTSD disability."  See also 
38 U.S.C.A. § 1154(b) and 38 C.F.R. §§ 3.304(d) and (f) 
(1999).  

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether it can be determined that the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. 
§ 1154(b) (West 1991); Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (upholding the validity of the requirement of 
current symptomatology).  

When PTSD is claimed as a result of combat stressor(s), there 
must be a specific finding of fact of whether the veteran was 
engaged in combat and, if so, whether the claimed stressor(s) 
is related to combat.  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Previously, 38 C.F.R. § 3.304(f) provided that 
"service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor."  
However, effective March 7, 1997, date of the decision in 
Cohen v. Brown, 10 Vet. App. 128 (1997), and to conform with 
the holding in that decision, 38 C.F.R. § 3.304(f) was 
amended deleting the cited provision and stating instead that 
"[I]f the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor."

Where it is determined from all the evidence that the 
veteran did not engage in combat with the enemy or is 
claiming stressors not related to combat, lay testimony 
alone is not enough to establish that the stressors actually 
occurred.  Cohen, at 147.  Rather, such testimony must be 
corroborated by 'credible supporting evidence' and must not 
be contradicted by service records.  38 C.F.R. § 3.304(f); 
Doran v. Brown, 6 Vet. App. 283, 289 (1994); Zarycki, 6 Vet. 
App. 91, 98 (1993).  

The required inservice stressor corroboration need not be by 
service records alone but may be obtained from other 
sources.  Cohen, at 142 (citing M21-1, Part VI, 7.46(f) 
(Sept. 21, 1992).  

However, an opinion of a mental health professional based on 
a postservice examination of the veteran cannot be used to 
establish the occurrence of the stressor.  Cohen, at 142, 
(citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996); and 
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

Further, the absence of a listed combat-related military 
occupational specialty or the absence of combat-related 
military citations is not determinative of whether a veteran 
participated in combat.  Rather, all of the evidence must be 
reviewed.  The following evidence has also been found to be 
sufficient evidence of an in-service stressful event for the 
purposes of establishing a well-grounded claim:  

[T]he veteran's lay statements and sworn hearing 
testimony to the effect that although his MOS was 
power generator mechanic he never performed that duty 
but instead did convoy and guard duty, was subjected 
to frequent mortar and rocket attacks (supported by [a 
fellow servicemember's] statement...), and was exposed 
to significant stressors during his service in 
Vietnam. 

Cohen, 10 Vet. App. at 137.  

"[S]everal current diagnoses of PTSD by both private and VA 
psychiatrists" constituted the medical evidence of a 
current disability for the purposes of establishing a well 
grounded claim for service connection for PTSD.  Moreover, 
the opinion of a psychiatrist "that the veteran's PTSD 
symptoms were 'directly related to his experiences in the 
war'" constituted "medical evidence of a generalized 
connection between the veteran's PTSD and his war 
experiences sufficient to meet the medical evidence of a 
nexus requirement under Caluza to establish a well grounded 
claim for service connection for PTSD.  Cohen, 10 Vet. 
App. at 137; see also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

A clear diagnosis of PTSD by a mental-health professional 
will, unless shown by evidence to the contrary, be presumed 
to be proper with respect to the sufficiency of stressor(s) 
and adequacy of symptomatology needed to make the diagnosis.  
Cohen at 140.  Moreover, M21-1 provides that "[a] stressor 
is not to be limited to just one single episode.  A group of 
experiences also may affect an individual, leading to a 
diagnosis of PTSD.  M21-1, Part VI, para. 7.46(b)(2) (1995) 
and M21-1, Subch. XII, para. 50.45(f)(2) (1989).  Cohen, at 
142.  

Zarycki v. Brown, 6 Vet. App. 91, 99 (1993) held that it is 
the distressing event rather than mere presence in a combat 
zone that constitutes a valid PTSD stressor and in Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) it was noted mere 
exposure to the ordinary stressful environment of a combat 
area was not a valid PTSD stressor.  However, because of the 
new Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV) as to PTSD diagnostic criteria, this test (of the 
impact of a stressor on "almost anyone") is no longer 
applicable.  Therefore, Zarycki and Swann do not apply to 
the consideration of the DSM-IV criteria.  Cohen, at 142.  

38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) relax the 
evidentiary requirements for adjudication of service 
connection for combat-related claims and together, provide 
that satisfactory lay or other evidence of combat incurrence 
or aggravation, if consistent with circumstances and 
hardships of such service, will be accepted as proof of 
service connection, notwithstanding the absence of official 
records thereof, unless rebutted by clear and convincing 
evidence to the contrary.  See Velez v. West, 11 Vet. 
App. 148, 153 (1998); Jensen v. Brown, 19 F.3d 1413, 1416-17 
(Fed. Cir. 1994); Arms v. West, 12 Vet. App. 188, 193-93 
(1999).  

Satisfactory lay testimony consistent with service 
circumstances of combat may establish that an event occurred 
inservice but not a medical diagnosis as to the event, nor a 
current diagnosis or a nexus between a current condition and 
the inservice event.  Russo v. Brown, 9 Vet. App. 46, 50 
(1996) (a claim was well grounded where service medical 
records were absent but there was evidence of continuity of 
symptomatology, in view of the reduced adjudicative 
evidentiary requirements under § 1154(b) for combat 
veterans).  

This requires a three-step analysis.  See Collete v. Brown, 
82 F.3d 389, 392-93 (Fed. Cir. 1996).  In the first 2 steps, 
only favorable evidence is considered, without any weighing 
of negative or contrary evidence.  In the first step, it must 
be determined if there is 'satisfactory' lay or other 
evidence of service incurrence or aggravation.  In the second 
step, it must be determined whether such evidence is 
consistent with the conditions of such service and, if so, 
this evidence is accepted as "sufficient proof" of service 
connection, even without official record of incurrence.  

However, these first two steps under 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) only reduce the evidentiary burden 
as to the 2nd Caluza element (incurrence or aggravation, 
i.e., what happened during service) and not the 1st (current 
disability) and 3rd (medical nexus) Caluza requirements, as 
to both of which competent medical evidence is required, 
except that lay evidence may be used to show continuity of 
symptoms as well as nexus between the continuity of symptoms 
and present disability if such a relationship is one to which 
a lay person's observations are competent.  Arms v. West, 12 
Vet. App. 188, 194-95 (1999).  

In sum, the first two steps may provide a factual basis that 
a particular disease or injury was incurred or aggravated in 
combat but not a basis to link etiologically the inservice 
condition to the current condition.  Jensen v. Brown, 19 F.3d 
1413, 1416-17 (Fed. Cir. 1994); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (Table); Collete v. Brown, 82 F.3d 389, 392-93 
(Fed. Cir. 1996); Libertine v. Brown, 9 Vet. App. 521, 524-25 
(1996); Turpen v. Gober, 10 Vet. App. 536, 539 (1997) (absent 
medical-nexus evidence, there was no reasonable possibility 
that § 1154(b) could change the outcome of the case on the 
merits); Brock v. Brown, 10 Vet. App. 155, 162 (1997) 
(reduced evidentiary burden under § 1154(b) relates only to 
service incurrence, what happened, and not existence of 
current disability or nexus to service, both generally 
requiring competent medical evidence); and Cohen (Douglas) v. 
Brown, 10 Vet. App. 128, 138 (1997) (§ 1154(b) does not 
provide a basis to etiologically link an inservice condition 
to a current condition).  Velez v. West, 11 Vet. App. 148, 
153-54 (1998).  

In Arms v. West, 12 Vet. App. 188, 196 (1999) it was held 
that if after both of these first two steps, all three 
elements of Caluza are met, then the role of § 1154(b) is to 
carry into the merits-adjudication stage the presumption of 
credibility which attached at the threshold stage in 
determining well groundedness (subject to rebuttal).  Arms, 
supra, also held that in this third step, (unlike non-combat-
related claims) service connection is to be awarded unless it 
is determined that service connection is rebutted by 'clear 
and convincing evidence to the contrary' (i.e., more than a 
preponderance of the evidence).  It is only in this last 
third step that there may be a weighing of the contrary 
evidence but even here the absence of an official notation of 
inservice diagnosis or treatment may not be used to rebut by 
"clear and convincing evidence" at the merits-adjudication 
stage.  Rather, only an affirmative finding (including 
silence where a record purports to report on the existence of 
a particular condition or problem area) may be used as part 
of the clear and convincing evidence necessary for rebuttal.  
Arms v. West, 12 Vet. App. 188, 197 (1999).  However, this 
holding in Arms, supra, was overruled in Kessel v. West, 13 
Vet. App. 9 (1999) which made it clear that the analytic 
framework announced in Arms applied only to the 2nd Caluza 
element of incurrence or aggravation during combat.  

Background

The veteran's DD 214 reflects that the veteran had active 
duty from June 1965 to June 1969.  He was awarded the 
National Defense Service Medal, Vietnam Service Medal with 
two bronze campaign stars, and the Republic of Vietnam 
Campaign Medal with Device.  It does not reflect that he was 
awarded any decorations, citations or medals for valor.  He 
had had two years and 10 months of foreign or overseas 
service.  No military occupational specialty was listed.  

Repeated attempts to obtain service medical records (SMRs) 
and service personnel records have been unsuccessful.  
General medical examinations during service in the U.S. Coast 
Guard Reserves in August 1979, August 1982, December 1983, 
December 1984, and December 1985 reflect that the veteran was 
psychiatrically normal and that he had no complaints of a 
psychiatric nature in adjunct medical history questionnaires.  

A Quadrennial physical examination in January 1991, while in 
the Coast Guard Reserves, reflects that the veteran had a 
long history of a schizoaffective disorder which had been 
diagnosed in 1982 but was currently in remission.  In an 
adjunct medical history questionnaire he complained of having 
or having had depression or excessive worrying.  He had been 
treated for depression since 1982 and had been hospitalized 
in March 1982 for an unknown psychosis.  He had also been 
involuntarily committed under a "Baker Act" proceeding in 
1985 for 2 1/2 weeks.  He was currently taking Navane, 
Imipramine, and Artane.  The current diagnosis was a 
schizophrenic disorder in remission.  

A. R. V., a psychologist, reported that psychological 
evaluation in September and October 1987 revealed that the 
veteran reported a life-long history of profound social 
anxiety and isolation, with acute symptoms emerging in the 
late 1970's.  A comparison with psychometric testing in 1982 
revealed that he was now more depressed.  He had a residual 
schizoaffective disorder, bipolar type.  

In August 1988 Dr. J. B., a psychiatrist,  reported that he 
had treated the veteran since he was first hospitalized for 
psychiatric treatment in March 1982 for an exacerbation of a 
schizophrenic disorder.  He was still capable of performing 
his employment as a fire-fighter.  

In statements in December 1991 and in February and July 1992 
Dr. A. F. Y., a psychiatrist, reported having treated the 
veteran for a psychosis.  He had several major psychiatric 
components.  In his childhood he had a very dysfunctional 
home which permanently scarred his psychological development.  
He had several compulsive/addictive behaviors which were 
maladaptive and had required treatment.  During military 
service he had been in Vietnam and now had PTSD secondary to 
his experiences in Vietnam which still effected his 
functioning.  He also had what was best characterized as a 
bipolar illness manifested by extreme mood swings.  The 
combination of PTSD and mood swings had recently required his 
hospitalization.  The combination of these three disorders 
had progressed to the point that he was no longer able to 
function on a stable basis in a work environment.  In the 
July 1992 statement it was reported that he had been recently 
hospitalized due to an exacerbation of his PTSD and in his 
mood swings.  

The veteran was hospitalized in June 1992 at the Lewis-Gale 
Psychiatric Center under a "holding order."  He had been on 
Lithium.  He reported having a diagnosis of PTSD.  The 
discharge diagnoses included schizoaffective disorder, 
bipolar type.  

An April 1993 favorable decision of an Administrative Law 
Judge awarded the veteran entitlement to Social Security 
disability benefits since November 1991 due to a bipolar 
disorder, PTSD, and a compulsive-addictive disorder.  It was 
noted that he had a history of a number of involuntary 
hospitalizatons for exacerbations of psychotic symptoms.  

In response to an RO request for information about inservice 
stressors, in September 1993 the veteran stated that in the 
autumn of 1967 he had been in Saigon, Vietnam as a Yeoman 
Third Class at which time there had been rocket attacks.  

In November 1993 the veteran cancelled a scheduled VA 
psychiatric examination because he was moving.  

In a February 1995 letter from a Vet Center Team Leader it 
was reported that the veteran had first visited that facility 
in September 1989 and had been seen on 3 more occasions in 
October 1989.  

The veteran submitted into evidence a copy of a "Certificate 
of Appreciation" reflecting that he had been stationed in 
Vietnam from November 12, 1967 to September 11, 1968 and had 
performed duty with "U.S. COAST GUARD DIVISION TWELVE, DA 
NANG" in preventing infiltration of contraband in the 
"FIRST NAVAL ZONE."  Also submitted into evidence was a 
"NAVY UNIT COMMENDATION" to the "UNITED STATES COAST GUARD 
DIVISION TWELVE" for exceptionally meritorious service while 
participating in "combat operations in Southeast Asia from 1 
July 1968 to 30 June 1969.  While operating as part of the 
Coastal Surveillance Force off the coast of the Republic of 
Vietnam, Division Twelve of Coast Guard Squadron ONE."  This 
unit participated "in support of amphibious operations and 
reconnaissance missions, and in bringing its devastating 
naval gunfire support to bear for friendly forces when called 
upon to do so."  Division Twelve also participated in 
rendering assistance to large operations, e.g., BOLD MARINER 
and DARING REBEL.  

Additional service records reflect that the veteran served as 
a Yeoman while in Vietnam.  

At an RO hearing in May 1995 the veteran testified that he 
had not had any psychiatric problems prior to military 
service (page 3 of that transcript).  He had volunteered for 
service in Vietnam and had service therein as a Yeoman, 
performing clerical work at Coast Guard Headquarters in 
Saigon (pages 4 and 5).  During his last week in Saigon the 
barracks he has been in was destroyed in a rocket attack, 
although he was not in the barracks at that time (page 5).  
He had seen injured and dead service comrades in the barracks 
(page 6).  He was then transferred to DaNang where he served 
for about 10 months in Division Twelve in "ICOR" and 
participated in three phases of the Tet Offensive (page 7).  
He had served as a helmsman on a gunboat performing patrols 
of two weeks duration (page 7).  He had not sought 
psychiatric treatment during service (page 9).  After service 
he had been disabled in 1982 due to a mental condition (page 
10).  He did not remember the names of his friends who were 
killed in the destruction of the barracks in Saigon (page 
11).  While in DaNang he has performed patrol duty on the 
Coast Guard cutter "Point Ellis" and while in DaNang he had 
participated in three phases of the Tet Offensive and had 
seen injuries and death (page 12).  He and his representative 
requested that he be afforded a VA examination for the 
purpose of verifying that he had PTSD of service origin.  

On file is a copy of a December 1998 letter from the veteran 
to the Environmental Support Group (ESG) requesting 
assistance in documenting the veteran's combat actions which 
included serving on board a ship on search and destroy 
missions, witnessing Air Force attack planes and directing 
gunfire to and around the "MONKEY MOUNTAINS" behind the 
U.S. Air Force base in DaNang.  

In January 1999 the veteran submitted duplicate service and 
private clinical records and also stated that while in 
Vietnam his ship had been in search and combat operations and 
he had lasting memories of seeing many dead bodies in the 
barracks which had been destroyed.  

In March 1999 the veteran responded to an RO request, 
pursuant to the March 1999 Board remand, that he was 
gathering information and would reply in April 1999.  He also 
requested that the VA psychiatric examination, to be 
conducted pursuant to the Board remand, be scheduled in July 
1999.  

On file is an April 1999 letter from the veteran's 
Congressman with an attached handwritten letter from the 
veteran requesting assistance contacting the ESG in verifying 
the veteran's stressors.  

In May 1999 the veteran informed that RO that he had 
contacted other agencies to obtain the information requested 
by the RO and he would forward such information to the RO 
when he received it.  

In February 2000 the RO again requested that the veteran 
provide detailed information concerning his inservice 
stressors but no reply was received.  

Analysis

Initially, the Board observes that the pursuant to the March 
1999 Board remand the veteran was requested by the RO to 
provide detailed information about his inservice stressors 
and postservice psychiatric treatment.  In response the 
veteran merely provided information which was already on 
file.  However, the veteran did take it upon himself to 
attempt to obtain corroborating evidence of inservice 
stressors from the ESG, as the RO had been requested in the 
remand.  It is unclear what response there was from the ESG 
and the RO made no follow-up attempt to obtain such 
information from the ESG.  

The veteran has repeatedly requested a VA psychiatric 
examination to determine the presence and etiology of any 
PTSD.  While the first such examination was rescheduled, no 
examination was scheduled following the Board remand.  

"[A] remand [by the Board] confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders . . . a remand [] imposes upon [VA] a 
concomitant duty to ensure compliance with the terms of the 
remand [and] [i]t matters not that the agencies of original 
jurisdiction as well as those agencies of the VA responsible 
for evaluations, examinations, and medical opinions are not 
under the Board as part of a vertical chain of command which 
would subject them to the direct mandates of the Board."  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Since there was not complete compliance with the Board remand 
instructions, there was a denial of due process in not 
fulfilling the instruction of the Board remand.  However, in 
light of the favorable outcome, this error is harmless.  

The RO has emphasized that the stressful events which it is 
contended gave rise to the veteran's PTSD have not been 
related in sufficient detail for allow for corroboration.  It 
was noted that he had not been awarded decorations or 
citations which specifically indicate that he engaged in 
combat, such as those listed at 38 C.F.R. § 3.304(f).  

While through no fault of the veteran's not all SMRs and 
service personnel records are on file, those which are 
available reflect that he did serve in Vietnam from November 
1967 to September 1968 and performed duties of a combat 
nature.  Corroborating evidence of inservice stressors is not 
necessary when it is determined that the veteran engaged in 
combat, and here the veteran's testimony and the evidence 
overall demonstrate that the provisions of 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) are applicable.  
Accordingly, the actual occurrence of inservice combat 
stressors is conceded.  

While there may be a question as to whether the stressors in 
this case are sufficient to support a diagnosis of PTSD, as 
noted above, it has been held that such a determination is a 
medical question and not one to be determined based solely on 
the judgment of the Board.  Here, the unrefuted opinion of a 
private physician in a July 1992 statement is that the 
veteran's PTSD is secondary to his experiences in Vietnam.  
There is no other medical opinion on file which indicates 
that the veteran does not have PTSD or that any PTSD he now 
has is of an etiology unrelated to his military service.  
Moreover, the presence of PTSD is not exclude when, as here, 
a veteran has other co-existing psychiatric disorders.  

In sum, there is no competent medical negative evidence 
against the claim and, in light of the application of that 
the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d), service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.  



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

 

